
	

114 HR 4999 IH: Promoting Value Based Defense Procurement Act
U.S. House of Representatives
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4999
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2016
			Mr. Beyer (for himself and Mr. Wittman) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To ensure the effective and appropriate use of the Lowest Price Technically Acceptable source
			 selection process.
	
	
 1.Short titleThis Act may be cited as the Promoting Value Based Defense Procurement Act. 2.Statement of policyIt shall be the policy of the Department of Defense to avoid using Lowest Price Technically Acceptable source selection criteria in inappropriate circumstances that potentially deny the Department the benefits of cost and technical tradeoffs in the source selection process.
 3.Revision of Defense Federal Acquisition Regulation SupplementFor new solicitations issued on or after the date that is 120 days after the date of the enactment of this Act, Lowest Price Technically Acceptable source selection criteria shall be used only in situations in which—
 (1)the Department of Defense is able to comprehensively and clearly describe the minimum requirements expressed in terms of performance objectives, measures, and standards that will be used to determine acceptability of offers;
 (2)the Department of Defense would realize no, or minimal, value from a contract proposal exceeding the minimum technical or performance requirements set forth in the Request for Proposal;
 (3)the proposed technical approaches will require no, or minimal, subjective judgment by the source selection authority as to the desirability of one offeror’s proposal versus a competing proposal;
 (4)a review of technical proposals of offerors other than the lowest bidder would result in no, or minimal, benefit to the Department; and
 (5)the contracting officer has included a justification for the use of a Lowest Price Technically Acceptable evaluation methodology in the contract file, if the contract to be awarded is predominately for the acquisition of information technology services, systems engineering and technical assistance services, or other knowledge-based professional services.
			4.Avoidance of use of Lowest Price Technically Acceptable source selection criteria in procurements
 of information technology and auditingTo the maximum extent practicable, the use of Lowest Price Technically Acceptable source selection criteria shall be avoided when the procurement is predominately for the acquisition of information technology services, systems engineering and technical assistance services, audit or audit readiness services, or other knowledge-based professional services.
 5.ReportingNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 3 years, the Secretary of Defense shall submit to the congressional defense committees a report on the number of instances in which Lowest Price Technically Acceptable source selection criteria is used, including an explanation of how the criteria in section 2 was considered when making a determination to use Lowest Price Technically Acceptable source selection criteria.
		
